DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 11-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 11-17 are rejected as being indefinite as claim 9 is indefinite in that claim 9 refers to “a lithium-ion battery testing method” in the preamble and then proceeds to alternate between the recitation of a “test subject” (lines 11, 14, 16, 17, 17-18, 21) and “a lithium-ion battery” without actually specifying that the “test subject’ IS the “lithium-ion battery” found in the step of “detecting an internal flaw and a health status of a lithium-ion battery”. Therefore, the claim is confusing and indefinite as it is unclear if the “test subject” and the “lithium-ion battery” are one and the same. Claims 11-17 are rejected as they fail to correct the issues of claim 9 from which they depend.
Claim 11 is further rejected as being indefinite. Claim 11 recites the “lithium-ion battery testing method comprises:” and then recites a litany of limitations on the ultrasonic scanning device. This is confusing as the recited limitation do NOT in fact further limit the method STEPS. A suggestion for correction is the remove the phrase “the lithium-ion battery testing method comprises:” so that the limitations are properly found under the “ultrasonic scanning device further comprises” to clearly indicate that recited limitations are limitations on the ultrasonic scanning device. 
Claims 12-17 are further rejected as being indefinite. Claim 12 recites the “method according to claim 11”. However, all of the limitations recited are directed to the ultrasonic scanning device, with each limitation hinting at method steps to be performed. Those limitations which deal with just the ultrasonic scanning device (i.e. the size of the gap) need to be clearly indicated as being part of the ultrasonic scanning device. Those limitations which are to be “performed” during the scanning of the test object need to be clearly defined as such, i.e. reciprocating the at least one pair of ultrasonic transducers, rotating the first cylindrical roller with an actuating device at a predetermined velocity, rotating the second cylindrical roller under an action of friction as the test object passes through the actuated first cylindrical roller and the second cylindrical roller, or similar phrasing to make clear those elements that are part of the ultrasonic scanning device and those that truly affect the method to be performed. Applicant is encouraged to reach out to the Examiner to facilitate finding the appropriate language for this claim.
Claims 13-17 are rejected as they fail to correct the problems of claim 12 from which they depend. 
Claims 13-17 are further rejected as being indefinite. Claims 13, 14 and 17 are rejected as being indefinite as the limitations recited within the body of each claim modify the ultrasonic scanning device, not the method itself as recited. While not incorrect, these limitations can lead to confusion as to what is actually being claimed. It is suggested claims 13, 14 and 17 be written similar to claim 15 which clearly defines that the ultrasonic scanning device includes the limitations recited in the body of the claim. 
Claims 15 and 16 are rejected as they fail to correct the problems of claim 13 from which they depend.
Claim 16 is rejected as being indefinite. As with claim 12, Applicant is trying to limit both the construction of the ultrasonic scanning device AND the method to be performed by intermingling the limitations within single limitations. This leads to confusion as to what is to be a limitation of the ultrasonic scanning device itself and what is to be a limitation or step of the method. As with claim 12, it is suggested that the ultrasonic scanning device limitation, i.e. the included angle between the axial direction and the horizontal plane and the intersection line between the plane of the axes, be clearly indicated at modifying the ultrasonic scanning device, while those limitations that are directed to the method steps be properly written to show those steps being performed, i.e. moving the test subject into the gap between the at least one pair of cylindrical rollers from above and driving the test subject through the gap between the at least one pair of cylindrical rollers by the rotation of the at least one pair of cylindrical rollers and falling the test subject under the at least one pair of cylindrical roller after the test subject passes through the gab between the at least one pair of cylindrical rollers. Again, Applicant is encouraged to reach out to the Examiner to facilitate finding the appropriate language for this claim to fully recite the limitations to the ultrasonic scanning device and the limitations that apply to the method being performed. 
Claims 18-19 are rejected as being indefinite. Claim 18 is rejected as being indefinite as the limitations recited within the body of the claim modify the ultrasonic scanning device, not the method itself as recited. While not incorrect, these limitations can lead to confusion as to what is actually being claimed. It is suggested claim 18 be written similar to claim 15 which clearly defines that the ultrasonic scanning device includes the limitations recited in the body of the claim. 
Claim 19 is rejected as it fails to correct the problems of claim 18 from which it depends.
Claim 19 is further rejected as being indefinite. Claim 19 recites the “method according to claim 18”. However, all of the limitations recited are directed to the ultrasonic scanning device, with each limitation hinting at method steps to be performed. Those limitations which deal with just the ultrasonic scanning device (i.e. the size of the gap) need to be clearly indicated as being part of the ultrasonic scanning device. Those limitations which are to be “performed” during the scanning of the test object need to be clearly defined as such, i.e. reciprocating the at least one pair of ultrasonic transducers, rotating the first cylindrical roller with an actuating device at a predetermined velocity, rotating the second cylindrical roller under an action of friction as the test object passes through the actuated first cylindrical roller and the second cylindrical roller, or similar phrasing to make clear those elements that are part of the ultrasonic scanning device and those that truly affect the method to be performed. Applicant is encouraged to reach out to the Examiner to facilitate finding the appropriate language for this claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen et al. (US 3,575,043) (hereafter Allen).
With regards to claim 1, Allen discloses an ultrasonic scanning device (Figures 1-7), comprising: at least one pair of cylindrical rollers (52), comprising a first cylindrical roller (52, Figure 3) and a second cylindrical roller (52, Figure 3); wherein an axis of the first cylindrical roller is parallel to an axis of the second cylindrical roller (Figure 3, angular disposition of wheels controlled to permit adjustment to be normal to the surface of the test element, column 1 lines 60-63, column 4 lines 47-53); a first liquid is contained in the first cylindrical roller (Figure 7) and the second cylindrical roller (column 7 lines 24-26), and the first liquid is configured to couple an ultrasound to a test subject (Figure 7); during operation of the ultrasonic scanning device, the first cylindrical roller rotates around the axis of the first cylindrical roller clockwise (inherent in the movement of the test object between the two sensors), and the second cylindrical roller rotates around the axis of the second cylindrical roller counterclockwise (inherent in the movement of the test object between the two sensors), and the test subject passes between the at least one pair of cylindrical rollers (Figures 1, 3, and 4) and is tested by way of the ultrasound (Figure 7, column 7 lines 16-46); and when the test subject passes between the at least one pair of cylindrical rollers (Figures 1, 3, and 4), an elastic deformation occurs on the at least one pair of cylindrical rollers or the test subject (Figure 7 column 4 lines 51-54, variable force pneumatic tension linkage is provided to hold the two wheel assemblies together to assure that both inspection wheels assert identical forces on opposite sides of the test object), and the test subject is in surface-to-surface contiguous contact with the at least one pair of cylindrical rollers to ensure propagation of the ultrasound (inherent in the use of the force to hold the ultrasonic inspection wheels to the surface of the test object).
With regards to claim 2, Allen discloses the ultrasonic scanning device according to claim 1 and further comprising: at least one pair of ultrasonic transducers (146 in Figure 7), comprising a first ultrasonic transducer and a second ultrasonic transducer (146 in Figure 7, column 7 lines 18-26); wherein the at least one pair of ultrasonic transducers are provided in the at least one pair of cylindrical rollers (Figure 7, column 7 lines 18-26); the first ultrasonic transducer being arranged in the first cylindrical roller (column 7 lines 18-26); and the second ultrasonic transducer being arranged in the second cylindrical roller (column 7 lines 18-26); the at least one pair of ultrasonic transducers are configured to both emit and receive the ultrasound (column 7 lines 17-26); the first ultrasonic transducer and the second ultrasonic transducer employ a flat ultrasonic transducer or a focused ultrasonic transducer (Figure 7, inherent, column 7 lines 17-26); and the first ultrasonic transducer is arranged opposite to the second ultrasonic transducer (Figures 1, 3, and 4); a line between an ultrasonic signal receiving center point and an ultrasonic signal emitting center point of the at least one pair of ultrasonic transducers is coplanar with a plane of axes of the at least one pair of cylindrical rollers (inherent in the alignment of the transducers on opposite sides of the test object, Figures 1, 3, and 4, column 4 lines 26-54).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Schmidt et al. (US 6,688,178 B1) (hereafter Schmidt).
With regards to claim 9, Allen discloses a testing method wherein the method comprises providing an ultrasonic scanning device (Figures 1-7), wherein the ultrasonic scanning device comprises: at least one pair of ultrasonic transducers (146 in Figure 7), comprising a first ultrasonic transducer and a second ultrasonic transducer (146 in Figure 7, column 7 lines 18-26); and at least one pair of cylindrical rollers (52), comprising a first cylindrical roller (52, Figure 3) and a second cylindrical roller (52, Figure 3); wherein an axis of the first cylindrical roller is parallel to an axis of the second cylindrical roller (Figure 3, angular disposition of wheels controlled to permit adjustment to be normal to the surface of the test element, column 1 lines 60-63, column 4 lines 47-53); a first liquid is contained in the first cylindrical roller (Figure 7) and the second cylindrical roller (column 7 lines 24-26), and the first liquid is configured to couple an ultrasound to a test subject (Figure 7); during operation of the ultrasonic scanning device, the first cylindrical roller rotates around the axis of the first cylindrical roller clockwise (inherent in the movement of the test object between the two sensors), and the second cylindrical roller rotates around the axis of the second cylindrical roller counterclockwise (inherent in the movement of the test object between the two sensors), and the test subject passes between the at least one pair of cylindrical rollers (Figures 1, 3, and 4) and is tested by way of the ultrasound (Figure 7, column 7 lines 16-46); and when the test subject passes between the at least one pair of cylindrical rollers (Figures 1, 3, and 4), an elastic deformation occurs on the at least one pair of cylindrical rollers or the test subject (Figure 7 column 4 lines 51-54, variable force pneumatic tension linkage is provided to hold the two wheel assemblies together to assure that both inspection wheels assert identical forces on opposite sides of the test object), and the test subject is in surface-to-surface contiguous contact with the at least one pair of cylindrical rollers to ensure propagation of the ultrasound (inherent in the use of the force to hold the ultrasonic inspection wheels to the surface of the test object), wherein, the method further comprises: detecting an internal flaw and a health status of the test subject (Figure 7, column 7 lines 17-47).
Allen discloses the claimed invention with the exception of forming an ultrasonic image of the test subject and the test subject being a lithium-ion battery. 
Schmidt teaches an ultrasonic scanning device comprised of wheel assemblies to form an ultrasonic image of the test subject in order to determine internal flaws within the test object.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Allen as taught by Schmidt to form an ultrasonic image as Schmidt teaches that an ultrasonic image is a known method for determining the presence and location of flaws within a test object.
As for the test object being a lithium-ion battery, it would have been obvious to one of ordinary skill in the art to utilize the system of either Allen or Schmidt to test a lithium-ion battery as either system can test any test object with little or no modifications as long as the test object will pass between the ultrasonic wheel rollers. Therefore, the testing of a lithium-ion battery is well within the scope of the systems disclosed by Allen and Schmidt.
With regards to claim 11, Allen in view of Schmidt teaches the method according to claim 9. 
Allen further discloses the ultrasonic scanning device (Figures 1, 3, and 4) further comprising: the first ultrasonic transducer and the second ultrasonic transducer employ a flat ultrasonic transducer or a focused ultrasonic transducer (Figure 7, inherent, column 7 lines 17-26); wherein the testing method further comprises: the at least one pair of ultrasonic transducers being provided in the at least one pair of cylindrical rollers (Figure 7, column 7 lines 18-26); the first ultrasonic transducer being arranged in the first cylindrical roller (column 7 lines 18-26); and the second ultrasonic transducer is arranged in the second cylindrical roller (column 7 lines 18-26); the at least one pair of ultrasonic transducers are configured to both emit and receive the ultrasound (column 7 lines 17-26); the first ultrasonic transducer is arranged opposite to the second ultrasonic transducer (Figures 1, 3, and 4); and a line between an ultrasonic signal receiving center point and an ultrasonic signal emitting center point of the at least one pair of ultrasonic transducers is to be coplanar with a plane of axes of the at least one pair of cylindrical rollers (inherent in the alignment of the transducers on opposite sides of the test object, Figures 1, 3, and 4, column 4 lines 26-54).

Allowable Subject Matter
Claims 10 and 18 are allowed.

Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 19 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 
With regards to claim 3, the prior art of record fails to teach and/or suggest an ultrasonic scanning device, especially wherein, a size of a gap between the at least one pair of cylindrical rollers is fixed; and when the test subject is tested, the at least one pair of ultrasonic transducers reciprocate in an axial direction of the at least one pair of cylindrical rollers; the test subject simultaneously contacts cylinder walls of the first cylindrical roller and the second cylindrical roller when passing through the gap; the first cylindrical roller is provided with an actuating device and rotated at a predetermined angular velocity; the second cylindrical roller is not provided with the actuating device and rotated under an action of friction when working.
With regards to claim 10, the prior art of record fails to teach and/or suggest a method for obtaining an ultrasonic image, wherein the method comprises providing an ultrasonic scanning device, especially wherein the method comprises: defining a normal direction of a plane of axes of the at least one pair of cylindrical rollers as x, defining an angular velocity of the at least one pair of cylindrical rollers as ω1, defining a minimum distance between the axes of the at least one pair of cylindrical rollers and the test subject during a working process as R, and defining a scanning time as t; wherein a displacement X of at least one pair of ultrasonic transducers relative to the test subject in an x-direction is ω1Rt; defining a direction parallel to the axial direction of the at least one pair of cylindrical rollers as y, wherein the at least one pair of ultrasonic transducers reciprocate in a y-direction with a frequency of p, and a relationship between a displacement Y of the at least one pair of ultrasonic transducers and t is Y=f(t); defining a signal strength detected by the at least one pair of ultrasonic transducers at the scanning time t as S, establishing a relationship between S, X and Y according to t, X, Y and S at the scanning time t, and adding a false color on S and preparing an image according to the relationship between S, X and Y, wherein the image is the ultrasonic image of the test subject, and the ultrasonic image reflects ultrasonic transmission characteristics at different positions of the test subject; and when the test subject passes between the at least one pair of cylindrical rollers, an elastic deformation occurs on the at least one pair of cylindrical rollers or the test subject, and the test subject is in surface-to-surface contiguous contact with the at least one pair of cylindrical rollers to ensure propagation of the ultrasound.
With regards to claim 12, the prior art of record fails to teach and/or suggest a method for testing a lithium-ion battery comprising, in combination with the other recited elements, especially wherein a size of a gap between the at least one pair of cylindrical rollers is fixed; and reciprocating at least one pair of ultrasonic transducers in an axial direction of the at least one pair of cylindrical rollers; the test subject simultaneously contacts cylinder walls of the first cylindrical roller and the second cylindrical roller when passing through the gap; rotating the first cylindrical roller with an actuating device such that the first cylindrical roller is rotated at a predetermined angular velocity; and rotating the second cylindrical roller under an action of friction.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855